Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20       PageID.243    Page 1 of 28




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 VIVIAN LAWSON,
                                                  Case No. 20-cv-10460
                     Plaintiff,
                                                 Paul D. Borman
 v.                                              United States District Judge

 MICHIGAN FIRST CREDIT UNION
 and EQUIFAX INFORMATION
 SERVICES, LLC,

                Defendants.
 ______________________________/

      OPINION AND ORDER DENYING DEFENDANT MICHIGAN FIRST
           CREDIT UNION’S MOTION TO DISMISS (ECF NO. 5)

        In this action, Plaintiff Vivian Lawson asserts claims against Defendants

Michigan First Credit Union and Equifax Information Services, LLC for alleged

negligent and willful violations of the Fair Credit Reporting Act (“FCRA”), 15

U.S.C. § 1681, et seq. Now before the Court is Defendant Michigan First Credit

Union’s motion to dismiss Plaintiff’s Complaint pursuant to Fed. R. Civ. P. 12(b)(6).

(ECF No. 5.) The motion is fully briefed and ready for resolution by the Court. The

Court finds that the briefing adequately addresses the issues in contention and

dispenses with a hearing pursuant to E.D. Mich. L.R. 7.1(f)(2). For the reasons that

follow, the Court DENIES the motion to dismiss.
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20        PageID.244     Page 2 of 28




             I. FACTUAL AND PROCEDURAL BACKGROUND

      A.     Plaintiff’s Complaint

      On or about January 15, 2020, Plaintiff filed this action against Defendants

Michigan First Credit Union (“Michigan First”) and Equifax Information Services,

LLC (“Equifax”) in state court. (ECF No. 1-1, Compl.) Defendant Michigan First

was served with the Complaint on or about February 7, 2020, and timely removed

this action to this Court on February 21, 2020. (ECF No. 1.) Defendant Equifax has

not been served with the Complaint to date. Because this is a motion to dismiss, the

facts recited below are stated as they are alleged in Plaintiff’s Complaint.

      Plaintiff is a resident of Oakland County, Michigan. (Compl. ¶ 4, PgID 9.)

She alleges that Defendant Michigan First inaccurately reported three tradelines

(“Errant Tradelines”) on her Equifax credit disclosures, with inaccurate monthly

payment amounts. (Id. ¶ 6, PgID 9-10.) Specifically, (1) Errant Tradeline 1, opened

in January 2014, showed “an erroneous monthly payment of $379.00;” (2) Errant

Tradeline 2, opened in August 2015, showed “an erroneous monthly payment of

$328.00;” and (3) Errant Tradeline 3, opened in June 2014, showed “an erroneous

monthly payment of $151.00.” (Id.)

      Plaintiff alleges that Michigan First closed Errant Tradeline 1 and accelerated

the balance due, with no payment plan in place, and thus Plaintiff no longer has an

                                          2
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20         PageID.245     Page 3 of 28




obligation to make monthly payments to Michigan First. (Id. ¶ 7, PgID 10.) Plaintiff

claims that Errant Tradelines 2 and 3 were paid and closed and thus she no longer

has an obligation to make monthly payment to Michigan First for those tradelines.

(Id. ¶ 8.) Plaintiff alleges that the credit reporting industry standards and the Credit

Reporting Resource Guide (“CRRG”) required Defendant to report the Errant

Tradelines with a monthly payment of $0.00. (Id.¶ 9.)

      Plaintiff states that she obtained her Equifax credit disclosure on May 18,

2019, and noticed the Errant Tradelines inaccurately reporting erroneous monthly

payment amounts. (Id. ¶ 10.) On or about June 27, 2019, Plaintiff submitted a letter

to Equifax, disputing the Errant Tradelines, and explaining that the accounts

reflected by the Errant Tradelines were charged off or paid and closed by Michigan

First, and thus she no longer has an obligation to make monthly payments to

Michigan First. (Id. ¶¶ 11-12.) She asked Equifax to report the Errant Tradelines

with a monthly payment of $0.00, and Equifax forwarded her consumer dispute to

Michigan First. (Id. ¶¶ 12-13.)

      Michigan First received Plaintiff’s consumer dispute from Equifax and, in

response, Michigan First verified to Equifax that its reporting of its Errant Tradelines

was accurate. (Id. ¶¶ 14-16, PgID 10-11.)



                                           3
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20         PageID.246     Page 4 of 28




      Plaintiff did not receive Equifax’s investigation results, and thus, on

September 16, 2019, she again obtained her Equifax credit disclosure, which showed

that Equifax and Michigan First failed or refused to correctly report the Errant

Tradelines with a monthly payment amount of $0.00. (Id. ¶ 17, PgID 11.) Plaintiff

alleges that Michigan First failed to conduct a proper investigation of her dispute,

did not consult the CCRG as part of its investigation of Plaintiff’s dispute, and failed

to review all relevant information available to it and provided by Equifax. (Id. ¶¶

15, 20-21, 27-28.)1

      Plaintiff then filed her lawsuit in state court, pleading negligent and willful

violations of the FCRA, 15 U.S.C. § 1681 et seq., by Defendants. (Compl.)


1
  Plaintiff attached a copy of the CCRG as Exhibit 2 to her response to Defendant’s
Motion to Dismiss. (ECF No. 8-2, 2017 Credit Reporting Resource Guide.)
However, that Report was not attached to Plaintiff’s Complaint and will not be
considered here on Defendant’s Motion to Dismiss. See Thomas v. Noder-Love, 621
F. App’x 825, 829 (6th Cir. 2015) (“Documents outside of the pleadings that may
typically be incorporated without converting the motion to dismiss into a motion for
summary judgment are public records, matters of which a court may take judicial
notice, and letter decisions of governmental agencies.”) (internal quotation marks
and citations omitted). In addition, other courts in this Circuit that have addressed
this Report on a motion for summary judgment have refused to consider it, finding
it to be inadmissible hearsay. See Euring v. Equifax Info. Servs., LLC, No. 19-CV-
11675, 2020 WL 1508344, at *7 (E.D. Mich. Mar. 30, 2020) (“The cited guidelines
of the CRRG are out-of-court statements by an industry group. These are industry
guidelines, not legal authority like regulations, laws or cases” and thus “the Court
will not consider the CRRG in evaluating UCFSC’s motion for summary
judgment.”); see also Cowley v. Equifax Info. Servs., LLC, No. 2:18-cv-02846-TLP-
cgc, 2019 WL 5847851, at *2 (W.D. Tenn. Nov. 7, 2019) (same).
                                          4
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20         PageID.247     Page 5 of 28




Specifically, with regard to Defendant Michigan First, Plaintiff brings claims

pursuant to 15 U.S.C. § 1681s-2(b) due to Michigan First’s alleged failure to

properly investigate the dispute and correct reporting of the Errant Tradelines. (Id.

¶¶ 19-30, PgID 11-13.) She alleges that the Errant Tradelines create a misleading

impression on her consumer credit file with Equifax and, as a result of Defendant

Michigan First’s negligent and/or willful failure to comply with the provisions of the

FCRA, she has suffered credit and emotional damages and experienced undue stress

and anxiety due to Defendants’ failure to correct the errors or improve her financial

situation by obtaining new or more favorable credit terms. (Id. ¶¶ 18, 22-23, 29-30.)

      B.     Defendant Michigan First’s Motion to Dismiss

      On February 28, 2020, Defendant Michigan First filed its Motion to Dismiss

Plaintiff’s Complaint. (ECF No. 5, Def.’s Mot.) Defendant argues that Plaintiff: (1)

did not and cannot plead that the tradelines at issue are inaccurate because listing the

historical monthly payment on an account is not inaccurate and misleading and

Plaintiff has not identified any creditor or third party who was misled by the

tradelines; (2) did not and cannot plead that Michigan First failed to conduct a

reasonable investigation, beyond her conclusory allegations; and (3) did not and

cannot plead any specific facts to support the vague allegations that she has suffered

damages. (Id.)

                                           5
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20        PageID.248     Page 6 of 28




      Plaintiff filed a response in opposition to Defendant’s motion on March 20,

2020. (ECF No. 8, Pl.’s Resp.) Plaintiff argues that: (1) Michigan First’s continued

reporting of more than $800 in scheduled monthly payments on three closed

accounts is “patently inaccurate” and misleading; (2) she does not need to plead the

specific facts of Michigan First’s investigation, or lack thereof, as she cannot know

these facts before engaging in discovery; and (3) she has sufficiently pleaded her

damages, alleging that she suffered credit and emotional damages, undue stress,

anxiety, mental anguish, suffering, humiliation and embarrassment. (Id.)

      Defendant filed a reply brief on March 31, 2020, reasserting the arguments it

made in its motion. (ECF No. 9, Def.’s Reply.)

                            II.   LEGAL STANDARD

      Federal Rule of Civil Procedure 12(b)(6) allows for the dismissal of a case

where the complaint fails to state a claim upon which relief can be granted. When

reviewing a motion to dismiss under Rule 12(b)(6), a court must “construe the

complaint in the light most favorable to the plaintiff, accept its allegations as true,

and draw all reasonable inferences in favor of the plaintiff.” Handy-Clay v. City of

Memphis, 695 F.3d 531, 538 (6th Cir. 2012). To state a claim, a complaint must

provide a “short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). “[T]he complaint ‘does not need detailed factual

                                          6
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20        PageID.249     Page 7 of 28




allegations’ but should identify ‘more than labels and conclusions.’” Casias v. Wal–

Mart Stores, Inc., 695 F.3d 428, 435 (6th Cir. 2012) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). The court “need not accept as true a legal

conclusion couched as a factual allegation, or an unwarranted factual inference.”

Handy-Clay, 695 F.3d at 539 (internal citations and quotation marks omitted). In

other words, a plaintiff must provide more than a “formulaic recitation of the

elements of a cause of action” and his or her “[f]actual allegations must be enough

to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555-56.

The Sixth Circuit has explained that “[t]o survive a motion to dismiss, a litigant must

allege enough facts to make it plausible that the defendant bears legal liability. The

facts cannot make it merely possible that the defendant is liable; they must make it

plausible.” Agema v. City of Allegan, 826 F.3d 326, 331 (6th Cir. 2016) (citing

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

      In ruling on a motion to dismiss, the Court may consider the complaint as well

as (1) documents that are referenced in the plaintiff’s complaint and that are central

to plaintiff’s claims, (2) matters of which a court may take judicial notice, (3)

documents that are a matter of public record, and (4) letters that constitute decisions

of a governmental agency. Thomas v. Noder-Love, 621 F. App’x 825, 829 (6th Cir.

2015) (“Documents outside of the pleadings that may typically be incorporated

                                          7
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20        PageID.250     Page 8 of 28




without converting the motion to dismiss into a motion for summary judgment are

public records, matters of which a court may take judicial notice, and letter decisions

of governmental agencies.”) (internal quotation marks and citations omitted);

Armengau v. Cline, 7 F. App’x 336, 344 (6th Cir. 2001) (“We have taken a liberal

view of what matters fall within the pleadings for purposes of Rule 12(b)(6). If

referred to in a complaint and central to the claim, documents attached to a motion

to dismiss form part of the pleadings. . . . [C]ourts may also consider public records,

matters of which a court may take judicial notice, and letter decisions of

governmental agencies.”); Greenberg v. Life Ins. Co. of Virginia, 177 F.3d 507, 514

(6th Cir. 1999) (finding that documents attached to a motion to dismiss that are

referred to in the complaint and central to the claim are deemed to form a part of the

pleadings). Where the claims rely on the existence of a written agreement, and

plaintiff fails to attach the written instrument, “the defendant may introduce the

pertinent exhibit,” which is then considered part of the pleadings. QQC, Inc. v.

Hewlett-Packard Co., 258 F.Supp.2d 718, 721 (E.D. Mich. 2003). “Otherwise, a

plaintiff with a legally deficient claim could survive a motion to dismiss simply by

failing to attach a dispositive document.” Weiner v. Klais and Co., Inc., 108 F.3d

86, 89 (6th Cir. 1997), abrogated on other grounds by Swierkiewicz v. Sorema N.A.,

534 U.S. 506 (2002).

                                          8
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20       PageID.251    Page 9 of 28




                                III.   ANALYSIS

      A.     FCRA Claims

      “Congress enacted [the Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681

et seq.,] in 1970 to ensure fair and accurate credit reporting, promote efficiency in

the banking system, and protect consumer privacy.” Pittman v. Experian Info. Sols.,

Inc., 901 F.3d 619, 628 (6th Cir. 2018). The statute imposes different obligations

on three types of entities: (1) consumer reporting agencies, such as Equifax

Information Services, LLC; (2) users of consumer reports; and (3) furnishers of

information to consumer reporting agencies, such as Defendant Michigan First. See

Nelski v. Trans Union LLC, 86 F. App’x 840, 844 (6th Cir. 2004).

      The FCRA “requires consumer credit reporting agencies to ‘follow reasonable

procedures to assure maximum possible accuracy of’ consumer credit reports.”

Buchholz v. Meyer Njus Tanick, PA, 946 F.3d 855, 862 (6th Cir. 2020) (quoting 15

U.S.C. § 1681e(b)). “The statute provides consumers with a cause of action if a

consumer reporting agency violates their statutorily created procedural rights.” Id.

      “Under the FCRA, those who furnish information to consumer reporting

agencies have two obligations: (1) to provide accurate information; and (2) to

undertake an investigation upon receipt of a notice of dispute regarding credit

information that is furnished.” Scott v. First Southern Nat’l Bank, 936 F.3d 509, 517

                                          9
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20         PageID.252    Page 10 of 28




 (6th Cir. 2019) (quotations omitted); see 15 U.S.C. § 1681s-2. “The FCRA creates

 a private right of action for consumers to enforce the requirement under § 1681s-

 2(b) that furnishers of information investigate upon receiving notice of a dispute, but

 not the requirement under § 1681s-2(a) that furnishers of information initially

 provide accurate information to consumer reporting agencies.” Id. Thus, “consumers

 must file a dispute with a consumer reporting agency to trigger the furnisher’s duty

 to investigate under § 1681s-2(b).” Id.

       “After receiving notice of a dispute with regard to the completeness or

 accuracy of any information provided by a person to a consumer reporting agency,”

 the reporting entity must:

       (A) conduct an investigation with respect to the disputed information;

       (B) review all relevant information provided by the consumer reporting
       agency pursuant to section 1681i(a)(2) of this title;

       (C) report the results of the investigation to the consumer reporting
       agency;

       (D) if the investigation finds that the information is incomplete or
       inaccurate, report those results to all other consumer reporting agencies
       to which the person furnished the information and that compile and
       maintain files on consumers on a nationwide basis; and

       (E) if an item of information disputed by a consumer is found to be
       inaccurate or incomplete or cannot be verified after any reinvestigation
       under paragraph (1), for purposes of reporting to a consumer reporting
       agency only, as appropriate, based on the results of the reinvestigation
       promptly —
                                         10
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20          PageID.253    Page 11 of 28




              (i) modify that item of information;

              (ii) delete that item of information; or

              (iii) permanently block the reporting of that item of information.

 Pittman, 901 F.3d at 628 (quoting 15 U.S.C. § 1681s-2(b)(1)). The Sixth Circuit has

 held that the investigation an information furnisher must undertake pursuant to this

 section is a “reasonable one” and that “the term ‘investigation’ … denotes a ‘fairly

 searching inquiry,’ or at least something more than a merely cursory review.”

 Boggio v. USAA Fed. Sav. Bank, 696 F.3d 611, 616 (6th Cir. 2012) (citations

 omitted).

       The “FCRA expressly creates a private right of action against a furnisher who

 fails to satisfy one of five duties identified in § 1681s-2(b).” Pittman, 901 F.3d at

 628. A “consumer is permitted to demonstrate that a furnisher negligently breached

 one of these duties, under § 1681o, or willfully breached one of them, under §

 1681n.” Id. Regardless of the particular breach alleged, “a threshold showing of

 inaccuracy or incompleteness is necessary in order to succeed on a claim under §

 1681s-2(b).” Id. at 629.

       Thus, the required elements of a viable claim of inaccurate reporting against

 a furnisher are: “(1) the defendant reported inaccurate information about the

 plaintiff; (2) the defendant either negligently or willfully failed to follow reasonable
                                            11
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20         PageID.254    Page 12 of 28




 procedures to assure maximum possible accuracy of the information about the

 plaintiff; (3) the plaintiff was injured; and (4) the defendant’s conduct was the

 proximate cause of the plaintiff’s injury.” Nelski, 86 F. App’x at 844.

       B.     Plaintiff Has Sufficiently Alleged Inaccurate or Misleading
              Reporting

       Defendant argues that Plaintiff has failed to properly plead that the Errant

 Tradelines identified in Plaintiff’s Complaint are inaccurate. (Def.’s Mot. at pp. 2-

 10, PgID 34-42.) According to Defendant, simply listing the historical monthly

 payment of an account that has been closed or charged-off does not by itself make

 the reporting inaccurate. (Id. at pp. 4, 7, PgID 36, 39.) It argues that Plaintiff “has

 not alleged that the monthly payment notations were not the correct monthly

 payment on the accounts” and “has not identified any creditor or third party that was

 misled by the tradelines.” (Id. at pp. 6, 8, PgID 38, 40.) Defendant contends that

 “the ‘Sixth Circuit has held that reporting is accurate for purposes of the FCRA as

 long as it is technically accurate, or accurate on its face’ and that “‘[a] consumer’s

 conclusory allegation that a report is misleading is insufficient to meet this standard

 delineated by the Sixth Circuit.’” (Id. at p. 3, PgID 35 (quoting Shaw v. Equifax

 Info. Sols., Inc., 204 F. Supp. 3d 956, 960 (E.D. Mich. 2016).)

       Plaintiff argues in response that she has adequately pleaded that Defendant’s

 reporting of the scheduled monthly payment amounts was inaccurate and
                                   12
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20          PageID.255     Page 13 of 28




 misleading. (Pl.’s Resp. at pp. 9-16, PgID 166-173.) She contends that she alleged

 that the scheduled monthly payments were not correct, and in fact “patently

 inaccurate,” at the time of her dispute as she no longer had an obligation to make

 those monthly payments. (Id. at pp. 9-11, PgID 166-68.) She further argues that

 liability under the FCRA is not predicated on the occurrence of an adverse event,

 such as the denial of credit or transmission of the report to third parties, and thus she

 is not required “to allege (or prove) that a creditor or third party was misled by the

 [Errant Tradelines] or that she was denied credit to sustain her claims against

 [Defendant].” (Id. at pp. 10-11, PgID 167-68.) Plaintiff contends that she “needs to

 allege that [Defendant’s] reporting is either false or creates a materially misleading

 impression,” not both, and that she has “clearly alleged that [Defendant’s] continued

 reporting of the scheduled monthly payment amounts in response to Plaintiff’s

 dispute is false.” (Id. at p. 11, PgID 168 (emphasis in original).) Finally, she

 discusses “several courts within the past year [that] have considered motions to

 dismiss similar to that filed by [Defendant] and have denied those motions.” (Id. at

 pp. 12-17, PgID 169-74.)2




 2
   Every one of those cases cited by Plaintiff were out-of-circuit decisions, primarily
 from district courts in Arizona and Georgia. (See id.)
                                          13
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20         PageID.256    Page 14 of 28




       After the briefing closed in this case, in a decision dated April 2, 2020, the

 Sixth Circuit clarified the definition of “inaccuracy” under the FCRA and expressly

 rejected the “technically accurate” standard espoused by Defendant here. See

 Twumasi-Ankrah v. Checkr, Inc., 954 F.3d 938, 942 (6th Cir. 2020).3 The Sixth

 Circuit held that “to state the first element of a claim under § 1681e(b), a plaintiff

 may allege that a CRA reported either ‘patently incorrect’ information about them

 or information that was ‘misleading in such a way and to such an extent that it [could

 have been] expected to have an adverse effect [on the consumer].’” Id. (emphasis

 in original) (quoting Dalton v. Capital Associated Indus., Inc., 257 F.3d 409, 415

 (4th Cir. 2001)). The Sixth Circuit explained that “[t]his conclusion accords with

 the text of the statute, our case law governing adjacent sections of the statute

 [namely, § 1681s-2(b)], and the views of virtually every other circuit court to have

 considered this issue” and “[t]o the extent our prior decisions implied otherwise, that

 was error.” Id.; see also id. at 942-43 (analyzing and discussing the text of §

 1681e(b), case law addressing § 1681s-2(b), and case law from other circuits, noting

 that “every circuit to have considered whether to apply a technical-accuracy standard


 3
   Although the Court in Twumasi-Ankrah addressed a different provision of the
 FCRA – 15 U.S.C. § 1681e(b) – there is no reason to believe that the “accuracy”
 definition is any different under 15 U.S.C. § 1681s-2(b). Indeed, the Twumasi-
 Ankrah court stated that “[o]ur published case law concerning § 1681-2(b) …
 confirms the logic of this result.” Twumasi-Ankrah, 954 F.3d at 942-43.
                                         14
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20         PageID.257    Page 15 of 28




 under § 1681e(b) has declined to do so and has instead adopted an ‘inaccurate or

 misleading’ standard”).

       Accordingly, under this controlling standard, “to state the first element of a

 claim under [§ 1681s-2(b)], a plaintiff may allege that a [furnisher] reported either

 ‘patently incorrect’ information about them or information that was ‘misleading in

 such a way and to such an extent that it [could have been] expected to have an

 adverse effect [on the consumer].’” Id. at 942 (emphasis in original); see also

 Pittman, 901 F.3d 630 (“To meet this threshold showing [of inaccuracy], a plaintiff

 can show that the information is false or that it contains a material omission or

 creates a materially misleading impression.”).

       Applying this standard, it is plain that Plaintiff’s Complaint pleads sufficient

 facts to establish the threshold allegation that the Errant Tradelines were inaccurate

 or misleading. Plaintiff alleges that the three Errant Tradelines inaccurately reported

 monthly payment obligations, even though Errant Tradeline 1 was charged off and

 closed, and Errant Tradelines 2 and 3 were paid and closed. (Compl. ¶¶ 6-8, PgID

 9-10.) Plaintiff complains that these Errant Tradelines “should be reported by

 Michigan First with a monthly payment of $0.00.” (Id. ¶ 9, PgID 10.)

       A court in this District recently found, in a case involving the same parties

 and the same counsel as in this case, that a complaint with very similar allegations

                                           15
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20       PageID.258    Page 16 of 28




 pleaded sufficient facts to survive a motion to dismiss. See Tillman v. Equifax Info.

 Servs., LLC, No. 19-12860, 2020 WL 249004, at *2-3 (E.D. Mich. Jan. 16, 2020)

 (Lawson, J.). That court noted that “the plaintiff plainly alleged that the defendant

 reported an account that was ‘closed’ and ‘charged off’ as having a ‘monthly

 payment amount of $442’” and found that “[f]ederal courts readily have concluded

 that such reporting is inaccurate and misleading because it creates the implication

 that the consumer has an obligation to make payments on an account that in fact has

 no balance outstanding and no payments due.” Id. (“Allegations of inaccuracy are

 sufficient where the reported data allegedly ‘listed a balance owed even though the

 account was closed or charged off,’ and ‘failed to report that the account had been

 discharged or closed.’”) (citation omitted).

       Like the defendant did in Tillman, Defendant here relies on other cases that

 contain allegations of a report of an “historical” monthly payment amount listed for

 a tradeline along with information stating that the account has been charged off and

 closed with a zero balance, in which the court found that reporting not to be

 inaccurate or misleading. (See Def.’s Mot. at pp. 4-10, PgID 36-42); see Tillman,

 2020 WL 249004, at *3-4 (distinguishing cases in which “the pleadings incorporated

 credit disclosure reports which plainly indicated the status of the disputed account

 as ‘discharged,’ ‘included in bankruptcy,’ and with a zero balance”) (discussing,

                                          16
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20          PageID.259    Page 17 of 28




 e.g., Hamilton v. Equifax Info. Servs., LLC, No. 18-13458, 2019 WL 3864742, at *5

 (E.D. Mich. Aug. 16 2019); Franklin v. Trans Union, LLC, No. 19-0888, 2019 WL

 6871254, at *3 (C.D. Cal. Oct. 8, 2019); Seay v. Trans Union, LLC, No. 18-204,

 2019 WL 4773827, at *5 (M.D. Ga. Sept. 30, 2019); and Her v. Equifax Info. Servs.,

 LLC, No. 18-5182, 2019 WL 4295279, at *2 (N.D. Ga. Aug. 19, 2019)).

       However, those decisions Defendant relies on in this case, many of which

 were either deciding a motion for summary judgment instead of a motion to dismiss

 or were out-of-circuit cases, are readily distinguishable because those cases also

 included either the credit report as an exhibit or at least incorporated excerpts of the

 credit report in the complaint showing exactly what the report contained and plainly

 indicating the status of the disputed account as “closed” or “discharged” and with a

 zero balance. See, e.g., Cowley v. Equifax Info. Servs., LLC, No. 2:18-cv-02846-

 TLP-cgc, 2019 WL 4936036, at *3 (W.D. Tenn. Aug. 12, 2019) (examining credit

 report on motion for summary judgment and noting that “the report was accurate

 because the $32.00 was the correct monthly payment amount while the account was

 active”), and noting on reconsideration that the report “showed that Plaintiff paid the

 balance in full with a current balance of $0, an amount past due of $0, and an amount

 charged off of $0,” Cowley, 2019 WL 5310205, at *2 (W.D. Tenn. Oct. 21, 2019);

 Rodriguez v. Trans Union LLC, No. 1:19-CV-379-LY, 2019 WL 5565956, at *3

                                           17
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20        PageID.260    Page 18 of 28




 (W.D. Tex. Oct. 28, 2019) (“The Court finds that Trans Union’s credit report is

 unequivocally clear that the Santander Account is closed and Plaintiff no longer

 owes any money on it[.]”); Gibson v. Equifax Info. Servs., LLC, No. 5:18-CV-00465-

 TES, 2019 WL 4731957, at *4 (M.D. Ga. July 2, 2019) (“While Defendant’s

 reporting of Plaintiff’s trade line does have a positive scheduled monthly payment,

 it also clearly shows the accounts are closed and the balances are all $0.”); Seay,

 2019 WL 4773827, at *5 (deciding on summary judgment that “Plaintiff’s Trans

 Union credit report very plainly shows that the Shamrock account is closed with a

 $0.00 [balance] and that there is no future obligation to make any payment.”);

 Thompson v. Equifax Info. Servs., LLC, No. 2:18-CV-12495-TGB, 2020 WL

 806032, at *10 (E.D. Mich. Feb. 18, 2020) (finding, on summary judgment, that “[i]t

 is clear from reading the trade line as a whole that the ‘monthly payment’ field is

 historical rather than current because other fields in the tradeline state that the

 balance is ‘$10,800,’ that the ‘payment status’ is ‘collection/charge-off,’ that the

 ‘amount past due’ is ‘$10,800,’ that the account’s ‘closed date’ is ‘Jan 1, 2017,’ and

 that the ‘account status’ is ‘closed-derogatory.’”).4




 4
  Both Defendant and Plaintiff largely rely on cases outside the Sixth Circuit. (See
 Def.’s Mot. at pp. 4-10, PgID 36-42; Pl.’s Resp. at 12-17, PgID 169-74.)
                                          18
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20          PageID.261     Page 19 of 28




       But that is not what Plaintiff alleges in this case. She pleads no facts to suggest

 that the reporting noted that the account was charged off, closed and had a zero

 balance. (See Compl. ¶ 6, PgID 9-10 (alleging “Michigan First is inaccurately

 reporting the following three tradelines … on Plaintiff’s Equifax credit disclosure

 with erroneous monthly payment amounts[.]”).) Plaintiff did not attach a copy of

 the credit report to the pleadings. As the Tillman court explained, “[t]he Court must

 consider the facts alleged in the complaint without resort to matters outside the

 pleadings, and, so far as they go, nothing in the pleadings suggests that the reporting

 completely reflected the status of the plaintiff’s account with the defendant.”

 Tillman, 2020 WL 249004, at * 3.

       Here, like in Tillman, the Complaint sufficiently alleges that the Errant

 Tradelines are inaccurate or misleading, and “there is no requirement that the

 plaintiff identify an actual creditor that was misled by the reported information.”

 Tillman, 2020 WL 249004, at *4; see also Lovelace v. Equifax Info. Servs., LLC,

 No. 18-cv-04080-DWL, 2019 WL 241080, at *4 (D. Ariz. June 7, 2019) (holding

 that “a credit report showing a ‘scheduled monthly payment’ of more than $0 for an

 account that is closed is inaccurate on its face”). Thus, construing the Complaint in

 the light most favorable to Plaintiff, accepting her allegations as true, and drawing

 all reasonable inferences in favor of Plaintiff, the Court finds that Plaintiff has

                                           19
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20        PageID.262    Page 20 of 28




 sufficiently pleaded that the Errant Tradelines are inaccurate or misleading. See

 Handy-Clay, 695 F.3d at 538.

       C.     Plaintiff Has Sufficiently Alleged An Inadequate Investigation

       Defendant next argues that Plaintiff has not sufficiently pleaded that Michigan

 First failed to conduct a reasonable investigation of Plaintiff’s dispute, beyond her

 conclusory allegations that Defendant violated 15 U.S.C. § 1681s-2(b). (Def.’s Mot.

 at pp. 10-13, PgID 42-45.) Defendant contends that Plaintiff’s allegations “constitute

 legal conclusions” that “are not afforded an assumption of truth,” and that the only

 factual allegation Plaintiff makes is that Defendant did not review the Credit

 Reporting Resource Guide (“CRRG”) during its investigation. (Id. (citing Compl. ¶

 15).) Defendant argues that it is not required to review the CRRG or any industry

 standards. (Id.)

       Plaintiff responds that she is not required by Twombly, Iqbal and their progeny

 to plead facts with particularity because she “does not allege fraud, mistake, special

 damages, or any other matter that requires pleading facts with particularity.” (Pl.’s

 Resp. at p. 17, PgID 174.) Rather, she is merely required to plead sufficient facts to

 state a plausible claim for relief, which she did. (Id.) She argues that she cannot

 know the communications between Defendant and Equifax, and the details of the

 investigation, until she engages in discovery. (Id. at p. 18, PgID 175.) And, she

                                          20
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20         PageID.263    Page 21 of 28




 contends, she does not cite the CRRG to show that Defendant’s reporting is

 inaccurate, but rather as the “industry standard for credit reporting, to support [her]

 claims that [Defendant’s] violation of the FCRA rose to the level of negligence (by

 failing to meet the industry standard).” (Id. at pp. 18-19, PgID 175-76.)

       The court in Tillman examined these same arguments based on very similar

 allegations in the complaint and concluded that it “fairly may infer from the pleaded

 facts that the Credit Union knew that the plaintiff’s account was closed and charged

 off, with a zero balance, and it was informed that the trade line was reported with a

 monthly payment obligation, but the Credit Union nevertheless failed to correct the

 inaccurate reporting.” Tillman, 2020 WL 249004, at *4. The court noted that the

 defendant did not dispute that the account was closed and that a monthly obligation

 was indicated on the credit report. Id. The court explained that “the plaintiff is not

 required at the pleading stage to recite an exhaustive inventory of information

 overlooked or a litany of steps not taken by the defendant during its investigation”

 because “[s]uch a requirement would hold plaintiffs to an impossible standard of

 pleading, since information about the conduct of the investigation is at this stage of

 the case exclusively within the knowledge of the defendant.” Id. Rather, “[t]he

 question whether the investigation was reasonably thorough is an issue of fact for

 the jury, taking into account all of the circumstances that may be uncovered by

                                           21
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20         PageID.264    Page 22 of 28




 discovery.” Id. (citing Pittman, 901 F.3d at 639); see also Begres v. Experian Info.

 Sols., Inc., No. 19-11649, 2020 WL 532173, at *3 (E.D. Mich. Feb. 3, 2020) (“The[]

 allegations establish that Plaintiff disputed American Honda’s credit information to

 two CRAs, the credit information was false, the CRAs provided notice of the dispute

 to American Honda, and American Honda failed to fulfill one or more of its

 responsibilities under § 1681s-2(b) after receiving notice of the dispute. To satisfy

 Rule 8’s pleading requirements, the Court does not believe that Plaintiff needs to

 plead specific facts to show how American Honda failed to conduct a reasonable

 investigation.”); Edgerton v. Nationstar Mortg., LLC, No. 18-12020, 2018 WL

 7680610, at *6 (E.D. Mich. Dec. 31, 2018) (finding that plaintiff sufficiently stated

 a claim for violation of § 1681s-2(b), even though she “does not directly discuss

 what, if any investigation occurred” because “[a] fair reading of plaintiff’s

 allegations is that in lieu of or instead of conducting an investigation into the

 accuracy of information provided, Nationstar provided a nominal update that

 basically consisted of piling on more inaccurate information”), report and

 recommendation adopted by 2019 WL 1011108 (E.D. Mich. Mar. 4, 2019); Moore

 v. Capital One Serv., LLC, No. 1:13-cv-128, 2013 WL 1136725, at *3 (W.D. Mich.

 Feb. 26, 2013) (“to state a claim, plaintiff must allege that he complained to a credit

 reporting agency, that the credit reporting agency notified defendant of the dispute,

                                           22
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20         PageID.265    Page 23 of 28




 and that the defendant failed to conduct a reasonable investigation or other specific

 duty establish by the FCRA”), report and recommendation adopted by 2013 WL

 1129608 (W.D. Mich. Mar. 18, 2013).

       Like in Tillman, viewing the allegations in the Complaint in the light most

 favorable to Plaintiff, she has pleaded enough facts to survive a motion to dismiss.

 Specifically, she pleaded that she “submitted a letter to Equifax disputing the Errant

 Tradelines,” “explain[ing] that the accounts reflected the Errant Tradeline[s] were

 charged off or paid and closed by Michigan First” and “[s]he no longer has an

 obligation to make monthly payments to Michigan First” and requested “Equifax to

 report the Errant Tradelines with a monthly payment of $0.00.” (Compl. ¶¶ 11-12,

 PgID 10.) She alleges that “Equifax forwarded Plaintiff’s consumer dispute to

 Michigan First” and that “Michigan First received” the complaint. (Id. ¶¶ 13-14.)

 She alleges that “Michigan First did not consult the Credit Reporting Resource

 Guide as part of its investigation of Plaintiff’s dispute” but instead “verified to

 Equifax that its reporting of its Errant Tradeline was accurate,” although she “had

 not received Equifax’s investigation results.” (Id. ¶¶ 15-17, PgID 11.) She claims

 that Defendant negligently and willfully “failed to conduct a proper investigation of

 [her] dispute,” “failed to review all relevant information available to it and provided



                                           23
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20         PageID.266    Page 24 of 28




 by Equifax in conducting its investigation” and “failed to direct Equifax to report

 the Errant Tradelines with a monthly payment of $0.00.” (Id. ¶¶ 20-21, 27-28.)

       Thus, construing the Complaint in the light most favorable to Plaintiff,

 accepting her allegations as true, and drawing all reasonable inferences in favor of

 Plaintiff, the Court finds that Plaintiff has sufficiently alleged that Defendant

 conducted an inadequate investigation. See Handy-Clay, 695 F.3d at 538.

       D.     Plaintiff Has Sufficiently Alleged Damages

       Defendant argues that Plaintiff fails to sufficiently plead that she has suffered

 damages. (Def.’s Mot. at pp. 13-14, PgID 45-46.) It contends that “‘[t]o prevail on

 claims under § 1681o, Plaintiff must establish actual damages and a causal

 relationship between the damages and a causal relationship between the damages

 and the furnisher[’]s alleged violations of the FCRA.’” (Id. at p. 13, PgID 45, quoting

 Yeska v. Experian Info. Sols., Inc., No. 16-12395, 2016 WL 7674783, at *5 (E.D.

 Mich. Dec. 21, 2016), report and recommendation adopted by 2017 WL 85830 (E.D.

 Mich. Jan. 10, 2017).) Defendant argues that the plaintiff in Yeska alleged that he

 “suffered damages, mental anguish, suffering, humiliation and embarrassment” and

 the court found that allegations lacking and dismissed the plaintiff’s § 1681o claim.

 (Id., citing Yeska at *5.) Defendant argues that “Plaintiff has generally pled that she

 suffered ‘mental anguish, suffering, humiliation, and embarrassment’” and “has not

                                           24
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20         PageID.267    Page 25 of 28




 alleged any specific financial harm or any specific event where she incurred

 emotional distress” and thus “she has failed to sufficiently plead damages and her §

 1681o claim should be dismissed.” (Id. at pp. 13-14, PgID 45-46.)

       Plaintiff responds that she is not required to more specifically plead her

 damages. (Pl.’s Resp. at pp. 19-21, PgID 176-78.) She “pled that she suffered credit

 and emotional damages as a direct and proximate cause of [Defendant’s] violations

 of the FCRA” (id. at p. 20, PgID 177, citing Compl. ¶ 18), and “further pled that as

 a direct and proximate cause of [Defendant’s] violations of the FCRA, she suffered

 mental anguish, suffering, humiliation and embarrassment.” (Id., citing Compl. ¶¶

 23, 29.) She argues that these allegations are “sufficient to put [Defendant] on notice

 of her claims for damages, which is all that [she] is required to do at the pleading

 stage.” (Id.) She asserts that “numerous courts have held that the pleading of

 damages like that by Plaintiff satisfies the general pleading standards.” (Id. at pp.

 20-21, PgID 177-78, citing Lovelace, 2019 WL 2410800, at *5; Ellis v. Equifax Info.

 Servs., LLC, No. 1:18-cv-5185-TCB-CMS, 2019 WL 3503538, at *4 (N.D. Ga. June

 6, 2019); Ellis v. Equifax Info. Servs., LLC, No. 1:18-cv-5185-TCB-CMS, 2019 WL

 3521436, at *5 (N.D. Ga. June 6, 2019); Foster v. Santander Consumer USA, Inc.,

 No. 1:18-CV-4146-WMR-JFK, 2019 WL 3490463, at *13 (N.D. Ga. May 29, 2019);

 Campbell v. Equifax Info. Servs., LLC, No. 4:18-cv-53, 2019 WL 1332375, at *6

                                           25
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20         PageID.268    Page 26 of 28




 (S.D. Ga. Mar. 25, 2019); Burns Trans Union, LLC, No. 4:18-03120-MGL, 2019

 WL 3890833, at *2-3 (D.S.C. Aug. 19, 2019); Hamm v. Equifax Info. Servs., LLC,

 No. CV-17-03821-PHX-JJT, 2018 WL 3548759, at *4 (D. Ariz. July 24, 2018);

 Wheeler v. Trans Union, LLC, No. CV-17-03328-PHX-JAT, 2018 WL 2431876, at

 *4 (D. Ariz. May 30, 2018).)

       The Sixth Circuit recently explained that “‘[d]istress,’ including ‘mental

 suffering or emotional anguish,’ ‘is a personal injury familiar to the law, customarily

 proved by showing the nature and circumstances of the wrong and its effect on the

 plaintiff.’” Buchholz, 946 F.3d at 873 (Murphy, J. concurring) (quoting Carey v.

 Piphus, 435 U.S. 247, 263-64 & n.20 (1978)). Further, the Sixth Circuit has noted

 that circuit law “counsels against dismissal of … claims on the basis of inartfully-

 pleaded actual damages.” Marais v. Chase Home Fin. LLC, 736 F.3d 711, 722 (6th

 Cir. 2013) (holding that pleading of damages for a RESPA violation was sufficient

 where the plaintiff’s complaint demanded only “actual damages”); see also Houston

 v. U.S. Bank Home Mortg. Wisconsin Servicing, 505 F. App’x 543, 548 (6th Cir.

 2012) (“Houston also alleges financial and emotional damages arising from the

 violation, which the district court did not address. She has averred that she suffered

 ‘stress, mental anguish, embarrassment, and humiliation,’ because of U.S. Bank’s

 violation, and not merely because of the foreclosure. We conclude that there is a

                                           26
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20         PageID.269    Page 27 of 28




 genuine issue of material fact as to whether Houston suffered damages as a result of

 U.S. Bank’s RESPA violation.”).

       Again, looking to the court’s analysis in Tillman, that court found, when

 analyzing almost identical damages allegations, that “the plaintiff has adequately

 identified the emotional distress damages that she contends she suffered as a result

 of the Credit Union’s inaccurate reporting.” Tillman, 2020 WL 249004, at *4-5. The

 court explained that the allegations that plaintiff “‘has suffered credit and emotional

 damages,’ comprising ‘undue stress and anxiety due to Defendant’s failure to correct

 her credit file,’ because the inaccurate reporting has impaired her ability to ‘improve

 her financial situation by obtaining new or more favorable credit terms’ … is

 sufficient both to identify the nature of the damages and the causal connection with

 the inaccurate reporting, which plaintiff says impaired her ability to procure new and

 more favorable credit terms.” Id. at *4.5




 5
   The Tillman court also distinguished the “single unpublished district court
 decision” cited by the defendant “for the proposition that mere allegations of stress
 and anxiety without more are insufficient to qualify as adequate pleading of damages
 for an FCRA claim,” Yeska, 2016, WL 7674783, because the plaintiff in Yeska “did
 not allege a ‘specific financial harm[,]’ while “Tillman has asserted that she lost
 opportunities to procure new or more favorable credit terms as a result of the
 inaccurate reporting.” Tillman, 2020 WL 249004, at *5. Plaintiff here makes the
 same allegations of lost opportunities to procure new or more favorable credit terms.
 (Compl. ¶ 18.)
                                           27
Case 2:20-cv-10460-PDB-APP ECF No. 11 filed 05/05/20        PageID.270    Page 28 of 28




       Plaintiff makes those same allegations in this case, and the Court finds, when

 construing the Complaint in the light most favorable to Plaintiff, accepting her

 allegations as true, and drawing all reasonable inferences in favor of Plaintiff, that

 Plaintiff has sufficiently alleged damages to support her FCRA claims. See Handy-

 Clay, 695 F.3d at 538.

                               IV.    CONCLUSION

       For the reasons set forth above, Defendant Michigan First’s Motion to

 Dismiss (ECF No. 5) is DENIED. Defendant Michigan First shall file an answer to

 Plaintiff’s Complaint within 14 days of the date of this Opinion and Order.

 IT IS SO ORDERED.

                                               s/Paul D. Borman
                                               Paul D. Borman
                                               United States District Judge
 Dated: May 5, 2020




                                          28
